Citation Nr: 0736255	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-02 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from March 1966 through 
December 1973.  He died in May 2001 at the age of 56 and the 
appellant is his surviving spouse.  His medals, awards, and 
decorations include a Combat Medical Badge and a Purple 
Heart.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  The appellant has since relocated and 
the St. Louis, Missouri, RO now handles the appellant's case.

The Board notes that the appellant and her representative 
have stated that the veteran, in 1997 prior to his death, 
filed a claim for entitlement to service connection for 
cirrhosis of the liver, and that the claim went unanswered by 
the RO.  See July 2003 notice of disagreement, January 2004 
VA Form 9, and September 2007 Informal Hearing Presentation.  
These statements raise the possibility of a claim and the 
matter is REFERRED to the RO for clarification and 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in May 2001 at the age of 56, more than 30 
years after discharge from active duty, due to or as the 
consequence of hypotension, myocardial infarction, and 
cryptogenic cirrhosis with liver failure.  See May 2001 
Certificate of Death.  Service connection was in effect at 
the time of his death for fractured right tibia and fibula, a 
left knee disability, one inch shortening of the right leg, 
and bilateral hearing loss.  See April 1974 rating decision. 
The appellant seeks Dependency and Indemnity Compensation 
(DIC) through a claim to establish service connection for the 
cause of the veteran's death. She contends that the veteran's 
cryptogenic cirrhosis of the liver, an immediate cause of his 
death, was caused by exposure to Agent Orange in Vietnam, 
and, alternatively, that his Vancomycin-Resistant 
Enterococcus (VRE) was incurred in service and prevented a 
liver transplant, which may have saved his life.

The appellant's claim is not yet ready for final 
adjudication.  In September 2005, this matter was remanded by 
the Board so that, among other things, the records from 
Portland Adventist Medical Center could be obtained.  Since 
the remand, records from that facility dated April 29, 2001, 
have been associated with the claims folder.  However, a May 
2001 note in the records of the VA Medical Center (VAMC) in 
San Francisco, California, shows that the veteran did not 
arrive at the VAMC because he had expired at "Adventist 
Hospital."  The hospital records from Portland Adventist 
Medical Center for the terminal hospitalization period are 
not in the claims folder.  If any action required by a remand 
is not undertaken, or is taken in a deficient manner, 
appropriate corrective action should be undertaken.  While 
the Board regrets the delay, another remand is required so 
that the previously ordered records from Portland Adventist 
Medical Center can be obtained and associated with the claims 
folder.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also, as stated in the introduction, above, the appellant 
contends that the veteran was initially diagnosed with 
cirrhosis in 1997.  See July 2003 notice of disagreement, 
January 2004 VA Form 9, and September 2007 Informal Hearing 
Presentation.  A review of the record reveals that the claims 
folder does not contain clinical treatment records regarding 
the veteran's cirrhosis prior to December 2001.  VA has a 
duty to assist the appellant in obtaining relevant records 
such as these, no matter whether they come from a private 
facility or a VA treatment facility.  See 38 C.F.R. 
§ 3.159(c)(1)-(2) (2007).  Because medical evidence 
associated with the veteran's fatal cryptogenic cirrhosis of 
the liver is highly relevant to a claim for service 
connection for the cause of death, a remand is required.

VA's duty to assist also requires that VA obtain a medical 
opinion when necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4) (2007).  In this case, the appellant contends 
that the veteran's vancomycin-resistant enterococcus (VRE), a 
bacterial infection, prevented his liver transplant, 
therefore contributing to his death.  The question becomes 
whether VRE was incurred in service and, if so, whether there 
is competent medical evidence to show that the VRE can be 
considered a fatal disorder or disease.  38 C.F.R. §§ 3.303, 
3.312 (2007).  A review of the veteran's service records show 
that he was a clinical specialist in the health clinics in 
service, and that during service, in November 1970, the 
veteran was hospitalized for viral syndrome, and he was again 
hospitalized in September 1971 for gastroenteritis, acute, 
viral, cause undetermined.  Once all relevant medical 
evidence is associated with the claims folder, a medical 
opinion is warranted as to whether the veteran's VRE and/or 
cryptogenic cirrhosis was incurred in service, and whether 
there is a causal connection between the VRE and the 
veteran's cause of death.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson,  
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA.  Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award.  The notice 
provided to the veteran in this case is not in conformity 
with the Court's Dingess decision.  As such, this matter must 
be remanded for proper notice under 38 C.F.R. § 3.159(b)(1), 
including corrective notice under Dingess.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the appellant under 38 C.F.R. 
§ 3.159(b), including issuing corrective 
notice that is compliant with Dingess v. 
Nicholson, 
19 Vet. App. 473 (2006).  

2. Ensure that VA has met its duty to 
assist the appellant by obtaining all 
relevant medical evidence pertaining to 
the veteran's initial diagnosis of 
cryptogenic cirrhosis from both VA and 
private healthcare facilities, and his 
terminal hospitalization records from the 
Portland Adventist Medical Center.  

3. Once the above development has taken 
place, afford the appellant a VA medical 
opinion to ascertain the etiology of the 
veteran's cryptogenic cirrhosis of the 
liver, and VRE.  The physician should 
provide an opinion regarding the etiology 
of the veteran's cryptogenic cirrhosis and 
VRE by addressing the following question:  
is it more likely than not (i.e., 
probability greater than 50 percent)), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent) 
that the veteran's cryptogenic cirrhosis 
and/or VRE were caused by disease or 
injury during service?  And, if VRE is 
determined to be at least as likely as not 
associated with the veteran's period of 
active service, the physician should 
render an opinion as to whether there is a 
causal connection between the veteran's 
VRE and the cryptogenic cirrhosis of the 
liver that ultimately led to his death.  
The complete claims folder should be 
provided to the physician.  A complete 
rationale should be provided for any 
opinion expressed.

4. Readjudicate the appellant's claim. If 
the benefits sought on appeal remain 
denied, the appellant and her accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


